 Case 1:20-cv-01775-LPS Document 17 Filed 01/21/21 Page 1 of 1 PageID #: 242




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CELANESE INTERNATIONAL                        )
 CORPORATION; CELANESE (MALTA)                 )
 COMPANY 2 LIMITED; & CELANESE                 )
 SALES U.S. LTD.,                              )
                                               )
                Plaintiff,                     )
                                               )        C.A. No. 20-1775-LPS
           v.                                  )
                                               )
 ANHUI JINHE INDUSTRIAL CO., LTD.;             )
 JINHE USA LLC; UMC INGREDIENTS,               )
 LLC f/k/a JRS INTERNATIONAL LLC;              )
 PRINOVA US LLC; & AGRIDIENT, INC.             )
                                               )
                Defendants.                    )


                             NOTICE OF ENTRY OF APPEARANCE

       Please enter the appearance of Jonathan A. Choa and Joseph D. Farris of Potter Anderson

& Corroon LLP on behalf of defendants Anhui Jinhe Industrial Co., Ltd. and Jinhe USA LLC.




                                              POTTER ANDERSON & CORROON LLP

                                              By: /s/ Jonathan A. Choa
                                                  Jonathan A. Choa (#5319)
                                                  Joseph D. Farris (#6657)
                                                  Hercules Plaza
                                                  P.O. Box 951
                                                  Wilmington, DE 19899
                                                  (302) 984-6000
                                                  jchoa@potteranderson.com
                                                  jfarris@potteranderson.com

                                              Attorneys for Defendants
 Dated: January 21, 2021                      Anhui Jinhe Industrial Co., Ltd.
 7011060                                      and Jinhe USA LLC
